Douglas, J.,
concurring. I applaud the majority herein for joining the rapidly growing number of jurisdictions that are making inroads into the area of wrongful discharge, especially in light of the prior reluctance of this court to make such a venture. See, e.g., Henkel v. Educ. Research Council (1976), 45 Ohio St. 2d 249 [74 O.O.2d 415]; Fawcett v. G. C. Murphy & Co. (1976), 46 Ohio St. 2d 245 [75 O.O.2d 291]. I am pleased to see the majority of this court moving away from slavish adherence to the principles enunciated in Fawcett, supra, which case on its face is unfair, toward a recognition that there are and should be exceptions to the antiquated and discredited employment-at-will doctrine. It is indeed interesting to note that even the dissent implicitly acknowledges a contract exception to the employment-at-will doctrine, given the proper set of facts.
In recognizing today that promissory estoppel is an exception to the at-will doctrine, the majority has taken a courageous first step. I trust that this court will now be receptive to considering other challenges to the employment-at-will doctrine, as have a multitude of other enlightened jurisdictions, based on public-policy considerations, contract principles, and/or tort theories, where unfair and unjust violations of the employment relationship have occurred.